UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 02-6622



ROBERT G. MCGOWAN, JR.,

                                           Plaintiff - Appellant,

          and


RICHARD E. BLACKBURN; JAMES RUSSELL ODOM;
STEVE H. DOYLE; MORRIS G. BASKINS; HENRY
CALVIN RASCOE; EARL FAIRLEY; MICHAEL CULLEY;
ANDY PARKER; CHRIS LINDSAY; JERRY NATHAN
PRUITT; WILLIE M. HAYES; HAROLD WASHINGTON;
LAMAR MCDANIELS; JAMES P. PRYOR; CHRIS BOOZER;
SAMMY COPELAND; ROBERT LEE WILSON; ROBERT B.
STROTHER; BILLY HAYES; ROBERT BARKEET; DANIEL
DIEHL; DENNIS BEERS; MICHAEL MOORE; HERMAN
DANGERFIELD; STACEY GRIMSLEY; WALTER FORD;
VERNON LEE KINKLE; AHMAD KAIS ABDUL SATTAR;
WILLIAM COHEN; ALEXANDER SHARP; ALGIE COOKE;
ROY LEE OLICER; ANTWON M. BARR; RONALD C.
ALBRIGHT; ROBERT LEE WASHINGTON; ROGER WALKER;
SCOTT ATKINSON; LAWSON WOOD; MICHAEL HOLMES;
THOMAS L. LATIMAR; BILLY WAGNER; HARVEY JONES;
VINCENT FERRAZZANO; TONY SHULER; MICHAEL
HERRING;   MILTON   MCCASKILL;   RANDY  MCCOY;
RICARDO GRANT; JAMES D. BRICE; ROBERT E.
MCCLARY; DANIEL JONES; LAMAR PETERSON; DANNY
NIX; MARK LOGAN; ROBERT A. TUCKER; TORRIS
MASSEY; ROBERT L. DOVE; CURTIS GREEN; FRANK
MULLER; RECO AGNEW; STEVEN SMALLS; ANGELO
BROWN; DEWAYNE BECKNER; BOBBY ROACH; BERNARD
S. WARD; ALBERT GAUSE; JOHN PICKNEY; EMMETT B.
NALL; CEDRIC CHATMAN; MICHAEL THOMAS TAYLOR;
WILLIE   ANDERSON;   MICHAEL   TURNER;  LESTER
HOWARD; ROBERT L. CROCKER; WILLIAM B. WELCH;
FRED A. SHEPPARD; VERNON ANDREW; RONNIE HAMBY;
RATMON AVENA; THEODORE MCKNIGHT; HERBERT
HIGHTOWER; CARL L. JENNINGS; KENNETH GARRETT;
TIMOTHY D. HOLDEN; DAVID SPRUNGER; GEORGE L.
SCOTT; JOHN C. GRIFFIN; LEONARD MIXSON; LUTHER
MARCUS; KENNETH E. BROCK; WILLIE PARKER; JAMES
LEWIS HUNTER; MONTHIETH YOUNG; LEROY COLLINS;
TOMMY PETERSON; HENRY GROSS; JERRY GRIPPER,
JR.; GEORGE LOADHOLT; JEFFREY B. YOUNGREN;
REYNOLD ROMAIN; LEONARD RIVERA; EFRIN M.
FLORES; STONEY MORRIS; ROBERT GREEN; LEON F.
SHELL; VIRGEL GOSNELL; CHARLES SPAIN; CHARLES
A. WALL; CURTIS M. SIBERT; JOHN W. MATTHEWS,
JR.; PHILLIP COOPER; CLEVELAND YOUNG; EDWARD
S. SMOAK, JR.; CHARLES CONYERS; DERICK HOPE;
HERMAN BRISBON; FRANKLIN HUTSON; KENNETH
MULDROW; ZACHARY THOMAS; TYRONNE MILLER;
LELMON JACKSON TERRELL; WILLIE WOOD; DARREN
WASHINGTON; ABDUR RAUF NUR; JESSE KEY; JOHN
JONES; LEONARD SWEETENBURG; ROGER D. GUTY;
ARTHUR   HUNTER;    NATHANIEL    JONES;   ISMAIL
MUHAMMAD; ROBERT M. TUCKER; CLIFFORD W. CORNS;
OFONZO STATON; RICKY A. WATSON; FRANK TOLEN;
TRUMAN P. MITCHUM; ANTONIO MCDAVID; AVID
YOUNG; TIMOTHY ELLIS; SAMUEL WILSON; TIMOTHY
MCCREARY;   PHILLIP    COBB;   JESSIE   PRINGLE;
ANTHONY CUNNINGHAM; JAMES T. WILLIAMS; BRIAN
L. ARNOLD; ERIC GOENS; WAYNE AUSTIN; WILBUR
JORDAN; DONALD ROBERTSON; JONATHEN CHAFFER;
ROBBIE S. GENTRY; KEITH ROBINSON; ROBERT
MILLER; JACOB PINCKNEY; ANTONIO YOUNS; JAMES
H. OSBORNE; RANDY MASON; JIMMY RAY TURNER;
PEGGIF GILLESPIE; JAMES HART; CALVIN R.
MARTIN; JESSE HANSON; ALVIN BURNS; ANTHONY
MCCLARY; PAUL GRANT; LEWIS GILAORE; CLAUDE
DIXON; JULIAN B. WRIGHT; EDWARD BEST; J.
HATOR; JAMES WILLIAMS; YEON SIMS; TODD M.
HASCHETT; JAMES BROWN, JR.; WILLIE WHITE, JR.;
BRENT G. MCLAUREN; CORNELIUS BARTON; MUTOFFA
ABDULLAH; HARVIN PENCIEL; LARRY STOKES; KORRIE
FULTON; CHARLES BENNETT; DAMIN WILSON; LARRY
Y. SWOFFORD; OLIVER ADAMS; TOMMY WILLIAMS;
STACEY TIMBERLAKE; WILLIAM E. HALL, JR.; REX
FAILE; STEVE FINLEY; NATHAN JONES; ERNEST
CAVE; JESSE HOLLAND; MARK FARMER; JERRY
NORRIS; DENNIS PAGE; PAUL E. LONG; JAMES
MCCROREY;    KENNETH    BOZEMAN;    WILLIAM   D.
GATHINGS; GORDAN E. TRAMMELL; TONEY WELLS; JAY
WINGO; JACK HARDWICK; ROBERT ANDERSON, JR.;
DAVID TERRIO; DOUGLAS RABB, III; EDWARD D.
SMALLS; JOHN R. GEGORY; QUINCY GLOVER; WAYNE
J. DABBS; ANTONIO BOYD; JOSEPH F. MONTGOMERY;

                       2
JAMES SMITH; DENNIS WHISTINE; DOC RODRIGUES;
HENRY BAMMRIT; JAMES MCMILLAN; KENNETH B.
GARY; JAMES WORKMAN; EDDIE MANICH; LARRY S.
WOFFORD; JAMES ROBERT MCCLURKIN; DOUGLAS B.
SMITH; ANDREW TAYLOR, JR.; WILLIE ELDER; JIMMY
MCDOWELL; LUCIUS DRAFTS; TIMATHY SANDERS;
DAVID YOUNG; BAXTER VINSON; GENE M. DUNCAN;
CHRISTOPHER REMBIL; RODNEY W. MIDDLETON; KELLY
RABON; JIMMY R. HIGHTOWER; RAYMOND DAY; J L
COLLINS; NATHANIEL COBB; LAWRENCE CRAWFORD;
MARK WILES; LUTHER SMITH; JIMMY DOYLE; GARY
HAWKINS, JR.; KENNETH OTT; ROBERT L. JONES;
JAMES GUTHRIE; HERBERT MCDOWELL; WAYNE J.
DABBS; DWAINE L. JOHNSON,

                                                     Plaintiffs,

           versus


MICHAEL MOORE, Director of South Carolina
Department of Corrections; GERALDINE MIRO,
Warden    of    the    Allendale     Correctional
Institute; NATHANIEL HUGHES, Chief of SCDC
Classification; ARA HEALTH SERVICES, d/b/a
Correctional Medical Systems, formerly known
as   ARA    Healthcare    Nutrition      Services,
Incorporated; DR. KENNEDY, Medical Doctor
Resident Doctor in charge of medical services
at the ACI; ALEWINE, Chief Director of Medical
Services for SCDC; DOCTOR RENTZ, Chief
Assistant of Medical Services SCDC; DOCTOR
GOWAN, Regional Director of Coastal Region for
the SCDC; MR. GIDDINGS, Director of Food
Services for SCDC; MR. LESTER, ACI Food
Director; KEN MCKELLER, Chief of Security for
SCDC; REX DIVINE, Principle of Education at
the Allendale Correctional Institute; BARBARA
MAYSON, Director of Education for SCDC and
School District One; MR. MCCANTS, Deputy
Warden   of    Programs    at    the     Allendale
Correctional    Institute;    JOHN    KING,   SCDC
Director of Commissary Services; MR. COHEN,
ACI Commissary Supervisor; MR. CAUSEY, ACI
Mail Room Supervisor; MR. LONG, Director of
Grievances     at     Allendale      Correctional
Institute;    ALBRITAN,    Captain,     Chief   of
Security at ACI; MR. MUHAMMAD, Director of

                        3
Horticulture at ACI; LT. LAMBRIGHT, Duty
Supervisor over inmates in horticulture; GEN
OSWALD; LEVINE; WHITNEY; FREEMAN,

                                          Defendants - Appellees,


NAPOLEAN DUPREE,

                                                           Movant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-99-102)


Submitted:   May 20, 2002                 Decided:   June 10, 2002


Before WIDENER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert G. McGowan, Jr., Appellant Pro Se. Marvin Coleman Jones,
BOGOSLOW & JONES, Walterboro, South Carolina; James Miller Davis,
Jr., DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     Robert G. McGowan, Jr., appeals the district court’s order

denying relief on a multi-plaintiff 42 U.S.C.A. § 1983 (West Supp.

2001) complaint filed by McGowan and over three hundred other

inmates.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Blackburn v. Moore, No.

CA-99-102 (D.S.C. filed Mar. 28, 2002; entered Mar. 29, 2002).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
      We note that the district court filed McGowan’s responses to
its interrogatories as a separate complaint in No. CA-02-389,
McGowan v. Moore, which is still pending before the district court.
McGowan may pursue his claims in that action.


                                5